Citation Nr: 0216524
Decision Date: 11/18/02	Archive Date: 02/07/03

DOCKET NO. 98-02 359               DATE NOV 18, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Cheyenne, Wyoming

THE ISSUE

Entitlement to service connection for posttraumatic stress disorder
(PTSD).

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1970 to December
1971, including service in Vietnam from October 1970 to December
1971.

This appeal is before the Board of Veterans' Appeals (Board) from
a November 1996 rating decision from the Cheyenne, Wyoming,
Department of Veterans Affairs (VA) Regional Office (RO) that
denied entitlement to service connection for PTSD.

In March 2000, the Board remanded the case to obtain confirmation
of the veteran's alleged in-service stressors. This matter is now
before the Board for appellate review.

FINDINGS OF FACT

1. In the January 1998 substantive appeal, the veteran admitted
that he had fabricated some of his claimed in-service stressors;
the claims folder does not include credible supporting evidence in
corroboration of the remaining claimed in-service stressors.

2. The evidence does not reflect that PTSD clearly preexisted
service or that preexisting PTSD was permanently worsened in
service.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38
U.S.C.A. 1110, 1111, 1153, 1154 (West 1991 & Supp. 2002); 38 C.F.R.
3.303, 3.304,3.306, 4.125(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts two conflicting theories in support of his
claim for service connection for PTSD. He contends that he incurred
PTSD in service due to experiences in Vietnam or that childhood
sexual and emotional abuse caused PTSD

2 -

to exist before service and that Vietnam experiences simply
aggravated the preexisting PTSD.

The service connection claim may be decided on the merits because
the VA fulfilled its duty to assist and inform the veteran in the
development of the claim. The Secretary shall make reasonable
efforts to assist a claimant in obtaining evidence necessary to
substantiate the claimant's claim for a benefit under a law
administered by the Secretary. 38 U.S.C.A. 5103A (West Supp. 2002).

The RO's three May 1999 letters contained general information about
travel board hearings, notice of a scheduled July 13, 1999 travel
board hearing, and notice of a scheduled July 19, 1999 travel board
hearing. All three May 1999 letters were mailed to the veteran at
his last known address of record, which the veteran identified as
his adult daughter's address. 38 C.F.R. 19.76 (2002). The veteran,
through his daughter, is presumed to have received the May 1999
letters because none were returned in the mail. The law requires
only that the VA mail a notice; it then presumes the regularity of
the administrative process "in the absence of clear evidence to the
contrary." Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).
Inexplicably, the veteran failed to appear at the July 1999 travel
board hearing. His October 1999 statement, filed three months after
the missed hearing, provided a new address of record and stated
that he had missed the July 1999 hearing only because his daughter
had not been able to contact him in time. He offered no explanation
for failing to get his mail from his daughter or for failing to
inform the RO of his new address until three months after the
scheduled hearing. The duty to assist is not a one-way street, and
if a veteran wishes help, he cannot passively wait for it. Wood v.
Derwinski, 1 Vet. App. 190, 193 (1991). Because the veteran failed
to file a motion for a new hearing date within 15 days of the
originally scheduled July 19, 1999 hearing date, the case will be
processed as though the request for travel board hearing had been
withdrawn. See 38 C.F.R. 20.704(d) (2002).

In any event, the veteran and his representative filed several lay
statements with the RO, and the RO obtained the veteran's available
service department records. The veteran received VA examinations,
and the RO obtained the available service

3 -

medical records and medical records from the identified health care
providers. The RO's December 1995, December 1997, February 1998,
May 1999, November 2001, April 2002, and September 2002 letters to
the veteran, the November 1996 and April 2002 rating decisions, the
December 1997, February 1998, and April 2002 statements of the
case, and the March 2000 Board remand informed the veteran of the
applicable laws and regulations, including provisions of The
Veterans Claims Assistance Act of 2000, the evidence needed to
substantiate the claim, and which party was responsible for
obtaining the evidence. In these documents, the VA informed the
veteran that the VA would obtain the available records in the
custody of a federal department or agency, including service
department records, service medical records, and VA medical
records, and request medical records from the identified private
health care providers. The veteran was informed that it was his
responsibility to identify in-service stressors and health care
providers with specificity, and it still remained his ultimate
responsibility to obtain any lay statements and private medical
evidence needed to support his claim.

In addition, the RO requested confirmation of the veteran's alleged
in-service stressors from official channels in April 1996, October
1996, and April 2000, and received responses in October 1996, May
1997, and May 2000, which repeatedly confirmed that the veteran's
alleged in-service stressors were not corroborated. In a January
1998 handwritten statement attached to a substantive appeal, the
veteran finally admitted that he had fabricated some of the
previously claimed in-service stressors. Thereafter, the RO
attempted to comply with the March 2000 Board remand and requested
morning reports for two three-month periods from official channels
in April 2000 and October 2000. The October 2000 response confirmed
that such an extensive search could not be conducted without some
type of corroborated in-service stressor. A follow-up inquiry could
not be made because the veteran has provided no such in-service
stressor. Instead, after he claimed to have possible private
medical evidence to submit in January 2002, he submitted no
evidence and instructed the RO to proceed with processing the claim
in March 2002. Since the veteran was informed of the applicable
laws and regulations, the evidence needed to substantiate the
claim, told which party was responsible for obtaining the evidence,
provided ample opportunity to submit such evidence, and

4 -

the VA also attempted to obtain such evidence, the VA has fulfilled
its duty to assist and inform the veteran. Quartuccio v. Principi,
16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483,
1485 (Fed. Cir. 1997).

For the veteran to establish service connection for a psychiatric
disability, the evidence must demonstrate that a psychiatric
disability was contracted in the line of duty coincident with
military service, or if pre-existing such service, was aggravated
therein. 38 U.S.C.A. 1110; 38 C.F.R. 3.303, 3.306. Service
connection for PTSD, in particular, requires medical evidence
diagnosing the condition in accordance with 38 C.F.R. 4.125(a); a
link, established by medical evidence, between current symptoms and
an in-service stressor; and credible supporting evidence that the
claimed in-service stressor occurred. 38 C.F.R. 3.3(4(f); Patton v.
West, 12 Vet. App. 272, 277 (1999).

The veteran has received a current diagnosis of PTSD, according to
DSM-IV. A valid claim requires proof of a present disability.
Brammer v. Derwinski, 3 Vet. App., 223, 225 (1992); also see 38
C.F.R. 4.125(a). An October 1995 private diagnosis was PTSD. The VA
Axis I diagnoses included PTSD related to stressors from childhood
and Vietnam service during a February 1996 to April 1996 VA
hospitalization and at an April 1996 VA PTSD examination.

PTSD could not have been incurred in service due to experiences in
Vietnam because the claims folder holds no credible supporting
evidence to corroborate the veteran's claimed in-service stressors.
DD Form 1300 and an April 1997 letter from the Department of the
Army, Center for Research of Unit Records, confirmed that the man
the veteran claimed to have shot in the head died in Vietnam in
October 1971 from electric shock while fixing a roof antenna and
head trauma after he fell off the roof. The electrocuted man died
an accidental death; therefore, the veteran could not have suffered
in-service stress from shooting him, as he had falsely claimed.
After May 1996 and October 1996 VA notices of contact documented
several unanswered inquiries to civilian and military police about
the veteran's claims of strangling a prostitute in California and
another in Vietnam, the veteran admitted that he had fabricated
some stressors. When he drafted a new list

5 -

of "truthful" stressors, he deleted the previous claims of killing
the electrocuted man and the prostitutes. A follow-up inquiry to
civilian and military police was not in order because, by this
time, the veteran had admitted to fabricating the stories about
strangling the prostitutes. Similarly, Form DD 214 and a May 2000
letter from :he Center for Research of Unit Records confirmed that
the veteran had been in Vietnam but that he had worked as a clerk
typist who was unlikely to have been in combat. Moreover, he never
earned the combat-related medals and decorations typically awarded
to Vietnam combat veterans. Because it was unlikely that he was in
combat, there was no credible supporting evidence to corroborate
that he flew on rescue missions to burned out Vietnamese villages
where he saw dead bodies and severely tortured and wounded
civilians, was exposed to gunfire, or let a wounded Vietnamese
doctor's hand slip out of his and watched in horror as the doctor
fell from a helicopter. Regardless of what the veteran's actual
Vietnam experiences were, a September 1995 private psychologist
found that the Vietnam experiences were not all that traumatizing
because he had never returned fire or killed anyone in combat.
Thus, there is no corroboration by any credible supporting evidence
that the veteran suffered in-service stress from seeing devastated
Vietnam villages and civilians or from causing or allowing anyone's
death. PTSD was not incurred in service due to the veteran's
claimed in-service stressors.

The Board must now consider whether PTSD preexisted service and was
aggravated in service. After the veteran admitted to making up at
least some of his in-service stressors, he reasserted the
alternative theory that he had hinted at during an April 1996 VA
hospitalization. He theorized that childhood sexual and emotional
abuse at the hands of his mother and aunt had manifested as PTSD
before service, albeit undiagnosed, and that the preexisting PTSD
had been aggravated in service.

The veteran was presumed sound at enlistment into service because
his psychiatric health was normal and he denied a history of
nervous trouble of any sort at the April 1970 military examination.
In over thirty years since service, he has submitted no evidence
showing a pre-service diagnosis of PTSD or treatment for any mental
health disorder before service. Instead, in a January 1998
statement, he admitted

6 -

that he had never seen a psychologist until twenty years after
service, in December 1991. Without clear and unmistakable evidence
that PTSD preexisted service, the presumption of soundness at
enlistment into service has not been rebutted. A veteran is
presumed to be in sound condition when accepted for service, with
the exception of disorders noted at the time of entrance into
service unless clear and unmistakable (obvious and manifest)
evidence demonstrates that the injury existed prior to service. 38
U.S.C.A. 1111; 38 C.F.R. 3.304(b).

Even if PTSD had preexisted service, which it did not, the veteran
has not shown that an increase in psychiatric disability took place
in service. A preexisting injury or disease will be considered to
have been aggravated by active military, naval, or air service,
where there is an increase in disability during such service,
unless there is a specific finding that the increase in disability
is due to the natural progress of the disease. 38 U.S.C.A. 1153; 38
C.F.R. 3.306(a). Service medical records documented no diagnosis or
treatment of mental health disorders in service, and the veteran's
psychiatric health was still normal at the December 1971 separation
examination. The 20-year gap between service and the veteran's
first psychology consultation in December 1991 does not support
aggravation because continuity of symptomatology is required where
a condition noted during service is not shown to be chronic or
where a diagnosis of chronicity may be legitimately questioned.
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

While the October 1995 private and April 1996 VA examiners related
PTSD to childhood stressors and Vietnam service, it is important to
note that the medical opinions were based upon the veteran's own
statements, which were either fabricated or uncorroborated by
credible supporting evidence. Evidence that is simple information
recorded by a medical examiner, unenhanced by any additional
medical comment by that examiner, does not constitute "competent
medical evidence." Grover v. West, 12 Vet. App. 109, 112 (1999);
LeShore v. Brown, 8 Vet. App. 106, 409 (1995). As a result, the
claims folder includes no competent nexus opinion that PTSD
preexisted service and underwent aggravation during service. See 38
U.S.C.A. 1153; 38 C.F.R. 3.303(c); VAOPGCPREC 67-90 (July 18,
1990).

7 -

Without corroboration by credible supporting evidence that the
claimed in-service stressors occurred and without a competent nexus
opinion to show aggravation of preexisting PTSD, entitlement to
service connection for PTSD cannot be established. See 38 C.F.R.
3.303, 3.306; Pond v. West, 12 Vet. App. 341, 346 (1999). A
preponderance of the evidence is against the claim, and the benefit
of the doubt doctrine is not for application. 38 U.S.C. 5107; 38
C.F.R. 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55
(1990).

ORDER

Entitlement to service connection for PTSD is denied.

V. L. Jordan 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

8 -

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

9 - 



030293636   021113  1172864

DOCKET NO. 96-42 273A       DATE NOV 13, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for
bilateral varicose veins.

2. Entitlement to an evaluation in excess of 10 percent for
traumatic arthritis of the right knee, status post arthroscopy,
with limited motion.

3. Entitlement to an evaluation in excess of 10 percent for
traumatic arthritis of the right knee, status post arthroscopy,
with instability.

(The issue of entitlement to an evaluation in excess of 10 percent
for residuals of a right ankle injury will be the subject of a
later decision.)

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

C. Dillon, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1983 to November
1988.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an August 1995 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 1995, the RO granted entitlement to service connection
for bilateral varicose veins and assigned a 10 percent evaluation,
effective December 2, 1994.

In August 1995, the RO also increased the evaluation of traumatic
arthritis of the right knee to 10 percent, effective December 2,
1994. (Prior to the increased evaluation, a noncompensable
evaluation of the arthritic right knee had been in effect since
November 23, 1988.)

In November 1996, the veteran, with the assistance of his
accredited representative, appeared at the Waco RO and testified
before a Hearing Officer. A transcript of the hearing has been
associated with the claims file.

In June 1997, the RO increased the evaluation of varicose veins to
20 percent, effective December 2, 1994. In September 1999, the RO
increased the evaluation of traumatic right knee arthritis to 20
percent.

- 2 -

In March 2002, while maintaining the 20 percent evaluation of the
right knee, the RO recharacterized the veteran's right knee
disability into two separately rated disabilities, traumatic
arthritis with limited motion, and traumatic arthritis with
instability, each evaluated as 10 percent disabling.

Regarding the issue of entitlement to an increased evaluation for
right ankle injury, the Board is undertaking additional
development, pursuant to authority grantee by 67 Fed. Reg. 3,099,
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 19.9(a)(2)).
When it is completed, the Board will provide notice of the
development as required by Rule of Practice 903. (67 Fed. Reg.
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 20.903.)
After giving the notice and reviewing the response to the notice,
the Board will prepare a separate decision addressing these issues.

In March 2002, the RO granted entitlement to service connection for
a left knee disability as secondary to service-connected right knee
disability. The RO assigned an evaluation of 10 percent. To the
Board's knowledge, the veteran has not disagreed with the
disposition of the left knee disability claim. Accordingly, it is
not within the Board's jurisdiction at this time and will be
discussed no further herein. See 38 U.S.C.A. 7104, 7105 (West
1991).

FINDINGS OF FACT

1. VA has completed all required notification and development
related to the claims.

2. The competent evidence shows that the veteran's bilateral
varicose veins, documented as over 2 centimeters in diameter, are
severe, as manifested by complaints of aching and the veteran's
inability to sit or stand longer than a few minutes at a time to
avoid pain or tenderness.

3 -

3. The competent evidence shows that the veteran's bilateral
varicose veins involve superficial veins above and below knee
level, with involvement of the long saphenous vein and marked
distortion with edema.

4. Right knee arthritis has been consistently shown by X-ray
evidence, and the veteran experiences pain and limitation of motion
of the right knee, all contemplated as no more than 10 percent
disabling.

5. A separate rating is in effect for right knee instability,
status post-arthroscopic surgery, with subjective complaints of
instability and locking, and with the need to wear a brace on the
right knee.

CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 50 percent for
bilateral varicose veins have been met. 38 U.S.C.A. 1155, 5107
(West 1991 & Supp. 2002); 38 C.F.R. 4.1, 4.2, 4.3, 4.6, 4.7, 4.104,
Diagnostic Code 7120 (1997 & 2001).

2. The criteria for an evaluation in excess of 10 percent for
traumatic arthritis of the right knee, status post arthroscopy,
with limited motion, have not been met. 38 U.S.C.A. 1155, 5107
(West 1991 & Supp. 2002); 38 C.F.R. 4.1, 4.2, 4.7, 4.40, 4.45,
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5262 (2001);
VAOPGCPREC 23-97, VAOPGCPREC 9-98.

3. The criteria for an evaluation in excess of 10 percent for
traumatic arthritis of the right knee, status post arthroscopy,
with instability, have not been met. 38 U.S.C.A. 1155, 5107 (West
1991 & Supp. 2002); 38 C.F.R. 4.1, 4.2, 4.7, 4.40, 4.45, 4.59,
4.71a, Diagnostic Code 5257 (2001); VAOPGCPREC 23-97, VAOPGCPREC 9-
98.

- 4 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

This law eliminates the concept of a well-grounded claim, redefines
the obligations of VA with respect to the duty to assist, and
supersedes the decision of the United States Court of Appeals for
Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999),
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per
curiam order), which had held that VA cannot assist in the
development of a claim that is not well grounded.

Judicial case law is inconsistent as to whether the new law is to
be given retroactive effect. The CAVC has held that the entire VCAA
potentially affects claims pending on or filed after the date of
enactment (as well as certain claims that were finally denied
during the period from July 14, 1999, to November 9, 2000). See
generally Holliday v. Principi, 14 Vet. App. 280 (2001); see also
Karnas v. Derwinski, 1 Vet. y App. 308 (1991). That analysis would
include cases that had been decided by the Board before the VCAA,
but were pending at the CAVC at the time of its enactment.

However, the United States Court of Appeals for the Federal Circuit
(CAFC) has recently held that only section 4 of the VCAA (which
eliminated the well-grounded claim requirement) is retroactively
applicable to decisions of the Board entered before the enactment
date of the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively
applicable to pre-VCAA decisions of the Board. See Bernklau v.
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v.
Principi, 287 F.3d 1377 (Fed. Cir. 2002).

5 -

Although the CAFC appears to have reasoned that the VCAA may not
retroactively apply to claims or appeals pending on the date of its
enactment, the CAFC stated that it was not deciding that question
at this time. In this regard, the Board notes that VAOPGCPREC 11-00
appears to hold that the VCAA is retroactively applicable to claims
pending on the date of its enactment.

Further, the regulations issued to implement the VCAA are expressly
applicable to and claim for benefits received by VA on or after
November 9, 2000, the VCAA's enactment date, as well as to any
claim filed before that date but not decided by VA as of that
date." 66 Fed. Reg. 45,629 (Aug. .29, 2001).

Precedent opinions of the chief legal officer of the Department,
and regulations of the Department, are binding on the Board. 38
U.S.C.A. 7104(c) (West 1991).

Therefore, for purposes of the present case, the Board will assume
that the VCAA is applicable to claims or appeals pending before the
RO or the Board on the date of its enactment. VCAA, Pub. L. No.
106-475, 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 5107
note (Effective and Applicability Provisions).

On August 29, 2001, the final regulations implementing the VCAA
were published in the Federal Register. The portion of these
regulations pertaining to the duty to notify and the duty to assist
are also effective as of the date of the enactment of the VC.AA,
November 9, 2000. 66 Fed. Reg. 45,620, 45,630-45,632 (August 29,
2001) (to be codified at 38 C.F.R. 3.159).

Where the law and regulations change while a case is pending, the
version more favorable to the appellant applies, absent
congressional intent to the contrary. Karnas v. Derwinski, 1 Vet.
App. 308 (1991).

The Board is of the opinion that the new duty to assist law has
expanded VA's duty to assist (e.g., by providing specific and
expanded provisions pertaining to the duty to notify), and is
therefore more favorable to the veteran. Accordingly, the amended
duty to assist law applies. See Holliday v. Principi, 14 Vet. App.
280 (2001).

- 6 -

In this case, the record shows years of development related to the
pending claims since the veteran perfected his appeal of the August
1995 rating decision, and the sum of this development satisfies
VA's duty to notify and assist for the issues decided herein.

The RO has provided a statement of the case (SOC), several
supplemental statements of the case (SSOCs), and a development
letter dated in December 2001. The December 2001 letter from the RO
informed the veteran of what the evidence must show to establish
entitlement to an increased evaluation; what information or
evidence was still needed from him; what he could do to help his
claim; when and where to send pertinent information or evidence;
and how to contact VA for additional assistance. Throughout the
letter, the RO also informed him of what VA had done to develop the
claim, e.g., contacting the representative.

Therefore, there is no further duty to notify. See Quartuccio v.
Principi, 16 Vet. App. 183 (2002) (holding that section 5103(a), as
amended by VCAA, and 3.159(b), as recently amended, require VA to
inform claimant of which evidence VA will provide and which
evidence claimant is to provide, and remanding where VA failed to
do so).

The various rating decisions, SOC, and SSOCs also served to notify
the veteran of his procedural and appellate rights. During the
appeal process, he has exercised several of these rights. For
instance, he has been afforded the opportunity to present
information and arguments in favor of his claim, and he and his
representative have in fact done so, to include attendance at a
personal hearing in November 1996 and the submission of evidence
and arguments through October 2002.

The claims file shows that the RO has made reasonable efforts to
obtain all identified relevant evidence and has received either the
requested evidence or a negative response from medical providers.
The veteran's written submissions and hearing testimony have not
identified any pertinent and currently outstanding evidence.

7 -

The veteran has undergone several VA examinations during the
pendency of this appeal, the two most recent having been conducted
in December 2001. These examinations were thorough and adequately
addressed the current level of severity for the disabilities
discussed herein. Development for another VA examination is
therefore unnecessary in this case.

In the circumstances of this case, a remand would serve no useful
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)
(strict adherence to requirements in the law does not dictate an
unquestioning, blind adherence in the face of overwhelming evidence
in support of the result in a particular case; such adherence would
result in unnecessarily imposing additional burdens on VA with no
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426,
430 (1994) (remands which would only result in unnecessarily
imposing additional burdens on VA with no benefit flowing to the
veteran are to be avoided).

Lastly, the Board notes that this is not a case in which the VCAA
has been applied in the first instance. See generally Bernard v.
Brown, 4 Vet. App. 384, 392-94 (1993). The record shows that the RO
cited and considered the new duty to assist criteria in its March
2002 SSOC.

As discussed, the Board has reviewed the evidence of record and
determined that all notification and development actions required
by the new legislation and the implementing regulations have been
completed in full.

II. General Rating Criteria

Disability evaluations are determined by the application of the VA
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4
(2001).

8 -

The percentage ratings contained in the Schedule represent, as far
as can be practicably determined, the average impairment in earning
capacity resulting from diseases and injuries incurred or
aggravated during military service and the residual conditions in
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1.

In determining the disability evaluation, VA has a duty to
acknowledge and consider all regulations which are potentially
applicable based upon the assertions and issues raised in the
record and to explain the reasons and bases for its conclusion.
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Francisco v. Brown, 7 Vet.
App. 55, 58 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that
evidence to be considered in the appeal of an initial assignment of
a rating disability was not limited to that reflecting the then
current severity of the disorder.

In Fenderson, the CAVC also discussed the concept of the "staging"
of ratings, finding that, in cases where an initially assigned
disability evaluation has been disagreed with, it was possible for
a veteran to be awarded separate percentage evaluations for
separate periods based on the facts found during the appeal period.
Fenderson at 126-28.

In Weeks v. West, 12 Vet. App. 352 (1999), the CAVC reaffirmed the
staged ratings principle of Fenderson, and specifically found that
38 U.S.C.A. 5110 and its implementing regulations did not require
that the final rating be effective the date of the claim.

Rather, the law must be taken at its plain meaning and the plain
meaning of the requirement that the effective date be determined in
accordance with facts found is that the disability rating must
change to reflect the severity of the disability as shown by the
facts from time to time.

9 -

The Board may only consider those factors that are included in the
rating criteria provided by regulations for rating that disability.
To do otherwise would be error as a matter of law. Massey v. Brown,
7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App.
625, 628 (1992).

The CAVC has held that a claimant may not be compensated twice for
the same symptomatology as "such a result would overcompensate the
claimant for the actual impairment of his earning capacity." Brady
v. Brown, 4 Vet. App. 203, 206 (1993). This would result in
pyramiding, contrary to the provisions of 38 C.F.R. 4.1,

The CAVC has acknowledged, however, that when a veteran has
separate and distinct manifestations attributable to the same
injury, he should be compensated under different diagnostic codes.
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet.
App. 225 (1993).

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7. All benefit of the doubt will be resolved in the appellant's
favor. 38 C.F.R. 4.3.

Ratings shall be based as far as practicable, upon the average
impairments of earning capacity with the additional proviso that
the Secretary shall from time to time readjust this schedule of
ratings in accordance with experience. To accord justice,
therefore, to the exceptional case where the schedular evaluations
are found to be inadequate, the Under Secretary or the Director,
Compensation and Pension Service, upon field station submission, is
authorized to approve on the basis of the criteria set forth in
this paragraph an extra-schedular evaluation commensurate with the
average earning capacity impairment due exclusively to the service-
connected disability or disabilities. The governing norm in these
exceptional cases is:

10 -

A finding that the case presents such an exceptional or unusual
disability picture with such related factors as marked impairment
with employment or frequent periods of hospitalization as to render
impractical the application of the regular schedular standards. 38
C.F.R. 3.321(b)(1) (2001).

The Secretary shall consider all information and lay and medical
evidence of record in a case before the Secretary with respect to
benefits under laws administered by the Secretary. When there is an
approximate balance of positive and negative evidence regarding any
issue material to the determination of a matter, the Secretary
shall give the benefit of the doubt to the veteran. 38 U.S.C.A.
5107 (West Supp. 2002).

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against a claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

III. Varicose Veins

Specific Criteria

The regulations pertaining to rating varicose veins were revised
during the course of the veteran's appeal. Prior to January 12,
1998, the criteria in DC 7120 for evaluating varicose veins was as
follows:

A 10 percent evaluation was assigned for moderate varicosities of
superficial veins below the knees, with symptoms of pain or
cramping on exertion.

- 11 -

A 30 percent evaluation was assigned for moderately severe
bilateral varicose veins involving superficial veins above and
below the knee with varicosities of the long saphenous ranging in
size from one to two centimeters in diameter with symptoms of pain
or cramping on exertion and no involvement of the deep circulation;

A 50 percent evaluation was assigned for severe bilateral varicose
veins involving superficial veins above and below the knee with
involvement of the long saphenous rating over two centimeters in
diameter, marked distortion and sacculation with edema and episodes
of ulceration and no involvement of the deep circulation; and,

A 60 percent evaluation was assigned for pronounced bilateral
varicose veins with secondary involvement of the deep circulation
as demonstrated by Trendelenburg's and Perthe's tests, ulceration
and pigmentation. 38 C.F.R. 4.104, Diagnostic Code (DC) 7120
(1997).

The current Schedule provides a 10 percent rating for varicose
veins manifested by intermittent edema of an extremity or aching
and fatigue in a leg after prolonged standing or walking, with
symptoms relieved by elevation of the extremity or compression
hosiery; 20 percent is assigned for persistent edema incompletely
relieved by elevation of an extremity, with or without beginning
stasis pigmentation or eczema; 40 percent is assigned for
persistent edema and stasis pigmentation or eczema, with or without
intermittent ulceration; 60 percent is assigned for persistent
edema or subcutaneous induration, stasis pigmentation or eczema,
and persistent ulceration; and 100 percent is assigned for massive,
board-like edema with constant pain at rest. 38 C.F.R. 4.104, DC
7120 (2001).

The Board reiterates that where the law or regulations governing a
claim change while the claim is pending, as in the veteran's case,
the version most favorable to the claimant applies, absent
congressional intent to the contrary. See Dudnick v. Brown, 10 Vet.
App. 79 (1997); Karnas, supra.

12 -

Factual Background

Service medical records show that the veteran was treated for
varicose veins of the right thigh and lower leg, and there was a
diagnosis of varicose veins, right greater than left made in
service.

December 1994 VA outpatient treatment records reveal that the
veteran had varicose veins below the knees. In December 1994, he
was also treated for right knee pain. He complained of pain in both
knees and he ambulated with a limp. Examination revealed swelling
in both knees.

Right knee swelling and pain were noted in February 1995 VA
outpatient records. A provisional diagnosis of inflammatory
arthritis was noted, and the veteran underwent a rheumatology
evaluation in connection with his complaints of pain.

VA outpatient treatment records show that the veteran was seen in
September 1995 and December 1995 for continued problems with the
right knee. In December 1995, the pertinent diagnosis was
osteoarthritis of both knees, greater in the right knee than the
left.

In December 1995, it was noted that there were large varicose
saphenous veins in the right leg and that it was stable.

March 1996 outpatient treatment records show that the veteran
complained of knee swelling and a burning sensation but denied
pain. The impression was inflammatory joint disease of both knees
and varicose veins.

VA outpatient records show that the veteran had his right knee
aspirated in April 1996. Inflammatory arthritis and varicose veins,
right greater than left were noted when the veteran was seen at VA
in June 1996 and November 1996.

13 -

In November 1996, the veteran testified at a personal hearing
before the RO. Regarding varicose veins, the veteran stated that
they were located from his thigh to the ankle. He had to wear
support hose on both legs, daily. He experienced swelling and
cramping, and discoloration of the thighs and the knees. He took
medication that helped only sometimes.

VA conducted an arteries/veins examination in December 1996.
Objective findings revealed that the skin looked good with no
lesions. The veteran had visually noted varicosities. in the right
lower extremity in the general area of the knees, medial thigh and
some on the medial lower leg with minimal varicosities about the
right foot, significant for early venostasis. There was no palpable
dependent edema at the time of the examination. The diagnosis was
varicosities of the right lower extremity with evidence of early
venostasis.

VA outpatient treatment records show that in February 1997, the
veteran was treated for chronic varicosities and chronic bilateral
knee pain.

In October 1997, VA conducted another arteries/veins examination.
The veteran reported that he was not on any kind of treatment, and
that he had not had any surgery for varicose veins. He stated that
he had pain in his right mid thigh, secondary to an enlarged vein,
made worse with standing. He added that he did have some pain, even
at rest. He explained that the severity of pain increased as the
day went on, and that it was at its worst when he ran or exercised.

At the October 1997 examination, the veteran denied any paresthesia
or other abnormal symptoms, and denied attacks of angioneurotic
edema. He denied episodes of cold sensitivity primarily associated
with any of his lower extremities. He said that exercise
precipitated the pain and swelling of the vessels in his legs. He
therefore felt that his exercise tolerance had been lessened. He
reported that he was not confined to the house or to the bed,
although his activity level was markedly decreased.

14 -

Regarding the effects of the condition on the veteran's usual
occupation and daily activities, he stated to the October 1997
examiner that he was adversely affected in that there was no
particular job that he could get that required prolonged standing,
walking, or running, without having adverse effects on the veins in
his legs. Visual examination of the inner mid thigh revealed
several large, superficial, palpable veins. They were slightly
tender to touch, and cool, without evidence of elevated
temperature. There was no evidence of ulceration or tissue loss.
Polaroid photographs were taken for documentation. The diagnosis
was varicose veins.

In January 2000, VA conducted an arteries and veins examination. By
history, it was noted that the veteran had varicose veins affecting
the right lower extremity, especially more prominent in the right
thigh. The varicose veins were basically unchanged except for the
increased pressure from wearing the brace on the right knee, as
that caused more pressure and more prominence in the varicose veins
on the right thigh. It compressed the vein in and around the knee
where the brace was worn. He reported no new symptoms, and he did
admit to symptoms of fatigue, and mild aches and pain.

There was no abnormal sensation reported in January 2000. The
veteran did feel pain on prolonged standing and walking. There was
no edema. He received no treatment for the disorder. He stated he
had not been using the right leg very touch because of the right
knee, but varicose veins did not interfere with the daily
activities.

The January 2000 physical examination revealed that there was
visible varicose veins in the right upper thigh with the color
photograph included in the claims folder and was unchanged since
the last examination. There were no ulcers, e(lema, stasis,
pigmentation, or eczema at that time. The diagnosis was varicose
veins right lower extremity; unchanged since last examination.

At the January 2000 joints examination, the veteran noted that his
varicose vein condition also worsened because of the pressure from
the right knee brace.

15 - Analysis

He, also used a cane and reported that he worked full time at a
bottling company, where he was limited in lifting no more than 10-
15 pounds. Other physical activity was limited, such as playing
sports with his children.

VA treatment records show that in June 2001, the veteran had
surgery for his bilateral varicose vein disability. He underwent
right greater saphenous vein stripping with subfascial endoscopic
perforator ligation.

In December 2001, VA conducted another arteries and veins
examination. The examiner noted that the veteran had surgical
removal of varicose veins in June 2001. He currently complained of
sensation at the incision site, numbness at the lower medial
malleolus, demonstrated by pinprick with needle and brush.

He complained of inability to stand more than two or three minutes
at a time without severe aching on the left side proximal to the
knee varicose veins, which the examiner described as being 5.0
inches times .5 inches with severe tenderness to palpation. There
was +I edema at the medial malleolus. Exercise was precluded by the
condition, and he was reportedly taking Tylenol medication at that
time with minimal to no effect.

At the December 2001 examination, the veteran reported that he
processed student loan; as a part of his work. He complained of the
inability to sit longer than four or five minutes at a time and the
inability to stand more than three or four minutes at a time. He
also complained of pain with driving. He had had to pull off the
side of the road, get out and stretch his legs.

Objective findings revealed that there was +1 scarring at keloid at
groin area, and the examiner referred to corresponding photographs.
The diagnosis was surgical residual from varicose vein removal on
the right leg, and left leg varicose veins with +1 edema at the
medial malleolus right and left ankles.

- 16 -

Analysis

The veteran has disagreed with the initial evaluation assigned at
the time entitlement to service connection was granted.
Accordingly, the Board will consider the applicability of a higher
rating, and/or "staged ratings," for the entire period in which the
appeal has been pending. Fenderson, supra.

The Board finds that the criteria in effect prior to January 1998
are more favorable to the veteran, as discussed below.

The veteran underwent surgery for varicose veins and was
reevaluated six months later at a VA examination in December 2001.
At that examination, the veteran reported that he was unable to sit
longer than four or five minutes at a time and unable to stand for
more than three or four minutes at a time. There was tenderness,
edema, and scarring at the keloid for the right varicose veins, and
the examiner noted that there were left leg varicose veins with
edema at the medial malleolus.

The veteran also reported having sensation at the incision site,
numbness at the lower medial malleolus, and pain with driving.
Photographs were included with the examination records, and the
Board reviewed them as well, and notes that left leg varicose veins
were not depicted. However, the postoperative residuals of the
right leg were depicted, and the examiner gave a description that
the (left) varicose vein was 5.0 inches by .05 inches.

The photographs and the examiner's descriptions lead the Board to
conclude that the bilateral varicose veins are severe. Standard
conversion tables indicate that to convert inches into centimeters
you multiply the inches by 2.54. Here that conversion is done by
multiplying 5.0 inches by 2.54, which equals 12.7 centimeters.
Therefore, the varicose veins measured by the examiner at the
December 2001 examination ranged over 2 centimeters in diameter.

17 -

The veteran's reported complaints, the objective information cited
by the examiner, taken together and reviewed under the former
criteria, represents symptomatology coincident with a 50 percent
rating for moderately severe bilateral varicose veins.

The period at issue, however, began in December 1994, well before
the June 2001 surgical intervention. Nevertheless, it appears that
the 50 percent evaluation is warranted for the entire period,
thereby obviating the need for staged ratings. At the very least,
a question has been presented as to whether a 30 percent or 50
percent evaluation would more properly classify the severity of the
disorder. See 38 C,F.R. 4.7.

Since service, the veteran has been treated for varicose veins
present both above and below the knees. December 1994 reports of
difficulty ambulating and medical findings at that time suggests
that orthopedic impairment was not the only factor severely
limiting his functioning. For instance, lower extremity swelling
was bilateral at a time in which his orthopedic lower extremity
problems were essentially right-sided.

As early as December 1995, lower extremity varicosity was described
as "large," and a history of treatment for chronic and severe
varicose veins was reported as early as 1996, a year in which VA
examination revealed venostasis, i.e., circulatory problems
contemplated in a 60 percent evaluation under the old criteria.
Subsequent examination in 1997 disclosed large, cool, tender
varicose veins, which reportedly caused pain with standing.

Consideration has also been given to the potential application of
the various provisions of 38 C.F.R. Parts 3 and 4 (2001), however,
the Board finds no basis to apply an alternate diagnostic code or
otherwise assign a higher disability evaluation under the Rating
Schedule.

The symptomatology does not fall under the criteria for a 60
percent bilateral rating under the former criteria because
pronounced bilateral varicose veins are not shown.

18 -

With respect to the revised criteria, there is no evidence of
persistent edema or subcutaneous induration, stasis pigmentation or
eczema, and persistent ulceration warranting a 60 percent
evaluation for the right leg; or any other combination therein that
would warrant an evaluation in excess of the 50 percent evaluation
just assigned for bilateral varicose veins under the former
criteria.

Here, the Board notes that the competent medical evidence of record
shows that the severity of the veteran's bilateral varicose veins
had remained unchanged at tile time of the January 2000
examination, except for the increased pressure from wearing the
brace on the right knee. At that time, the predominant disability
picture did not evidence ulceration or pigmentation at that time to
warrant an evaluation in excess of 50 percent.

The Board observes that the veteran is not competent to make
medical conclusions regarding his claimed disability. Espiritu v.
Derwinski, 2 Vet. App. 492, 494 (1992).

Similarly, the Board is not competent to supplement the record with
its own unsubstantiated medical conclusions. Colvin v. Derwinski,
1 Vet. App. 171, 175 (1991).

Health professionals, however, are experts and are presumed to know
the requirements applicable to their practice and to have taken
them into account in providing a diagnosis. Cohen v. Brown, 10 Vet.
App. 128 (1997).

For the reasons set forth, the Board has concluded the veteran is
entitled to an evaluation of no more than 50 percent for bilateral
varicose veins, effective December 2, 1994.

19 -

IV. Right Knee

Specific Criteria

Disability of the musculoskeletal system is the inability to
perform normal working movement with normal excursion, strength,
speed, coordination, and endurance, and that weakness is as
important as limitation of motion, and that a part which becomes
disabled on use must be regarded as seriously disabled. A little-
used part of the musculoskeletal system may be expected to show
evidence of disuse, through atrophy, for example. 38 C.F.R. 4.40
(2001).

The CAVC, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that
where evaluation is based on limitation of motion, the question of
whether pain and functional loss are additionally disabling must be
considered.

The factors of disability affecting joints are reduction of normal
excursion of movements in different planes. Inquiry will be made
into whether there is crepitation, limitation of motion, weakness,
excess fatigability, incoordination, and impaired ability to
execute skilled movements smoothly, and pain on movement, swelling,
deformity, or atrophy of disuse. Instability of station,
disturbance of' locomotion, and interference with sitting,
standing, and weight-bearing are related considerations. It is the
intention of the rating schedule to recognize actually painful,
unstable, or mal-aligned joints, due to healed injury, as at least
minim illy compensable, weakened movement, excess fatigability,
swelling and pain on movement. 38 C.F.R. 4.45, 4.59 (2001).

With any form of arthritis, painful motion is an important factor
of disability. The intent of the rating schedule is to recognize
painful motion with joint or periarticular pathology as productive
of disability. It is the intention to recognize actually painful,
unstable, or malaligned joints, due to healed injury, as entitled
to at least the minimum compensable rating for the joint.

20 -

The joints should be tested for pain on both active and passive
motion, in weight- bearing and nonweight-bearing and, if possible,
with the range of the opposite undamaged joint. 38 C.F.R. 4.59.

Full range of motion in the knee is from 0 degrees extension to 140
degrees flexion. 38 C.F.R. 4.71, Plate II (2001).

Traumatic arthritis, confirmed by X-ray, is rated as degenerative
arthritis, under DC 5010. 38 C.F.R. 4.71a, DC 5010 (2001).
Degenerative arthritis established by X- ray findings will be rated
on the basis of limitation of motion under the appropriate
diagnostic codes involved under 38 C.F.R. 4.71a.

When, however, the limitation of motion of the specific joint or
joints involved is noncompensable under the appropriate diagnostic
codes, a rating of 10 percent is for application for each such
major joint or group of minor joints affected by limitation of
motion, to be combined, not added under DC 5 003. Limitation of
motion must be objectively confirmed by findings such as swelling,
muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R.
4.71a, DC 5003 (2001).

The Rating Schedule provides a zero percent rating when extension
of the leg is limited to 5 degrees, 10 percent when extension is
limited to 10 degrees, 20 percent when extension is limited to 15
degrees, 30 percent when extension is limited to 20 degrees, 40
percent when extension is limited to 30 degrees, and 50 percent
when extension is limited to 45 degrees. 38 C.F.R. 4.71a, DC 5261
(2001).

The Rating Schedule provides a zero percent rating for limitation
of flexion of the leg when flexion is limited to 60 degrees, 10
percent when flexion is limited to 45 degrees, 20 percent when
flexion is limited to 30 degrees, and 30 percent when flexion is
limited to 15 degrees. 38 C.F.R. 4.71a, DC 5260 (2001).

- 21 -

Other impairment of the knee with recurrent subluxation or lateral
instability warrants a 10 percent rating when slight, a 20 percent
rating when moderate, and a 30 percent rating when severe. 38
C.F.R. 4.71a, DC 5257 (2001).

Precedent opinions of the General Counsel are binding on the Board.
38 U.S.C.A. 7104(c) (West 1991).

A veteran who has service-connected arthritis and instability of
the knee may be rated separately under DCs 5003 and 5257.
VAOPGCPREC 23-97.

When a knee disorder is already rated under DC 5257, the veteran
must also have limitation of motion under DC 5260 or DC 5261 in
order to obtain a separate rating for arthritis.

If the veteran does not at least meet the criteria for a zero
percent rating under either of those codes, there is no additional
disability for which a rating may be assigned. VAOPGCPREC 23-97.

The Rating Schedule provides a 100 percent evaluation for a period
of one year following prosthetic implantation of a knee joint.
Thereafter, where there are chronic residuals consisting of severe
painful motion or weakness in the affected extremity, a 60 percent
evaluation is warranted. Where there is intermediate degrees of
residual weakness, pain or limitation of motion, the disability is
rated by analogy to DCs-5256, 5261 or 5262, with a minimum
evaluation of 30 percent to be assigned. 38 C.F.R. 4.71a, DC 5055
(2001).

Factual Background

At VA examination in January 1989, the examiner noted that there
was full range of motion of both knees and no pain on movement. In
the diagnosis section, the examiner wrote that disability of both
knees was not found.

- 22 -

X-rays of both knees, taken in conjunction with a VA examination
conducted in January 1989, revealed no evidence of fracture or
dislocation. The impression was bipartite patellae, with
degenerative spurring at the superior aspect of the right patella,
otherwise essentially negative examination.

December 1994 VA outpatient treatment records reveal that the
veteran had varicose veins below the knees. In December 1994, he
was also treated for right knee pain. He complained of pain in both
knees and he ambulated with a limp. Examination revealed swelling
in both knees.

March 1996 outpatient treatment records show that the veteran
complained of knee swelling and a burning sensation but denied
pain. The impression was inflammatory joint disease of both knees
and varicose veins.

In a March 1996 letter, the veteran's VA physician stated that the
veteran was being evaluated for inflammatory arthritis of the
knees, and that he needed to avoid activities damaging to the
knees, including heavy lifting, twisting or bending of the knees,
or extensive standing or walking on hard surfaces.

VA outpatient records show that the veteran had his right knee
aspirated in April 1996. Inflammatory arthritis and varicose veins,
right greater than left were noted when the veteran was seen at VA
in June 1996 and November 1996.

Regarding the right knee, the veteran testified in November 1996
that the knee was swollen daily, that he at times had to cease
walking because he had so much pain in his knee, that the weather
affected his knee, that the knee gave out, and that it locked. The
veteran stated that he worked for a bottling company, and that,
because of his knee, they did not have him "doing any kind of
activity."

VA Conducted a joints examination in December 1996. The veteran was
noted to have full range of motion in the lower extremities. On
examination of the knees in particular, he was noted to have full
range of motion.

23 -

He did, however, exhibit some joint line tenderness palpable on the
anterior, medial and lateral surfaces of the knees. There was no
evidence of any effusion at the time of the examination. He was
noted to have bilateral patellar crepitus with patellar tenderness
bilaterally. There was no range of motion deficit noted during that
evaluation. The pertinent diagnosis was bilateral chondromalacia
patellae.

VA outpatient treatment records show that in February 1997, the
veteran was treated for chronic varicosities and chronic bilateral
knee pain.

Bilateral degenerative joint disease was noted during an outpatient
visit in April 1997.

VA conducted a joints examination in February 1998. The veteran
indicated that he had pain, swelling, stiffness, giving out,
locking, weakness, fatigability and lack of endurance to the right
knee. He took medication for the disability. He had flare- ups with
the right knee, and he reported having a moderate level of pain,
purportedly accounting for a 30 to 40 percent loss of
functionality. He stated that the pain lasted for several hours and
that he treated it with medication. He stated that he had a brace
for the right knee but that he could not wear it because he also
wore a stocking. He also stated that his right knee adversely
affected him if he had to undergo prolonged standing and bending.

On Physical examination in February 1998, the examiner noted that
the veteran ambulated without use of any type of mechanical aid. In
the remarks section, the examiner commented that there was
appreciable functional limitation of motion, but that it was due to
right ankle pain. Visual inspection of the right knee revealed no
evidence of angulation deformity or instability, both with and
without weight bearing. There was no evidence of bowleggedness,
knock-kneedness or backward bowing. Palpation of the right knee
revealed no tenderness to palpation to either the mediolateral
joint space. The popliteal spaces were free of Baker's cyst. Range
of motion was forward flexion from zero to 120 degrees without pain
or discomfort. Extension was 120 degrees and zero without pain or
discomfort. The diagnosis was degenerative joint disease of the
right knee.

- 24 -

VA medical record show that the veteran had effusion of the right
knee and degenerative changes, shown during 1998 and 1999. Swelling
and pain were noted in an April 1999 treatment record, and the
assessment was probable gouty arthritis.

In June 1999, the assessment was chronic degenerative joint disease
of the knees, hyperlipidemia. The veteran had right knee
arthroscopy in July 1999. The preoperative diagnosis was internal
derangement right knee, unresponsive to conservative treatment. The
postoperative diagnosis was chondromalacia, right femoral condyle.

In January 2000, VA conducted another joints examination. The
veteran reported having increased pain and disability in the right
knee since his arthroscopic surgery in July 1999. The veteran
reported that he had pain, weakness, stiffness, swelling, with
instability and giving way, and locking of the knee. He had lack of
endurance, and reported no heat or redness. Indocin and Tylenol
were the prescribed medications at that time. He had a side affect
of a rash from wearing the brace on the right knee.

At the January 2000 joints examination, the veteran noted that his
varicose vein condition also worsened because of the pressure from
the right knee brace. He also used a cane and reported that he
worked full time at a bottling company, where he was limited in
lifting no more than 10-15 pounds. Other physical activity was
limited, such as playing sports with his children.

At the January 2000 examination, right knee extension was zero
degrees, flexion was 110 degrees. There was pain in the right knee
at full extension and also pain at the extreme of flexion. Mild
edema and effusion with mild tenderness were present. There was no
abnormal movement or guarding. He walked with a limp because of the
brace on the right knee. No ankylosis was present. The diagnosis
was status post arthroscopic surgery and evaluation of the right
knee with the diagnosis of chondromalacia, severe, of the femoral
condyle.

25 -

In December 2001, VA conducted another joints examination. The
veteran reported that he had pain, stiffness, weakness,
fatigability, and locking with the right leg. Treatment had been
with over-the-counter medication, with minimal to no relief At that
time, he had a right knee brace with.surgical residual. It was
reportedly flaring up every day, worse in the morning. In the
evening, pain was at a 9 on a scale of 0-10. The pain allegedly
stayed constant at 7 throughout the day, right greater than left.
He reported that there was impairment during flare-ups, and that it
decreased his ability to perform his job. He had a full knee brace
on his right knee. It was again noted that the veteran had had
surgery in July 1999, and that, as a loan officer, the disability
impaired his ability to perform his job satisfactorily.

Physical examination in December 2001 revealed that the veteran had
a guarded gait and limped to the left with his right side. Range of
motion of the knee was zero degrees of extension to 100 degrees of
flexion on the right with severe pain from 70 degrees to 90
degrees, with active range of motion at 100 degrees. There was
positive drawer sign +3 on the right medial collateral ligament.
There was +1 laxity, and lateral collateral ligament. There was +1
swelling and effusion to the proximal aspect of the patella. There
were corresponding photographs depicting scarring of the right
knee.

The December 2001 examiner noted that the veteran had severe facial
grimacing and guarding and a loud grunt, while being examined. The
examiner noted that x-rays showed no fracture or dislocation. The
medial joint compartment was moderately narrowed with marginal
sclerosis and spurring. The lateral joint compartment was normal in
width, but spurs were also noted at its margin. Those findings were
consistent with osteoarthritis, according to the examiner. No joint
effusion was seen. The impression was mild osteoarthritis involving
both joint compartments. The medial joint compartment was narrowed.
In the diagnosis section, the examiner stated that there was
traumatic arthritis, right knee, status post surgery;
osteoarthritis involving both joint compartments; and a diagnosis
regarding the left knee.

- 26 -

Analysis

As explained, a claimant with service-connected arthritis and
instability of the knee may be rated separately under DCs 5003 and
5257 so long as the evaluation of knee dysfunction under both codes
does not amount to prohibited pyramiding under 38 C.F.R. 4.14. See
VAOPGCPRECs 23-97, 9-98. In this case, the RO has rated the veteran
for additional disability due to instability or subluxation.

Specifically, the veteran's right knee disability is currently
evaluated as 20 percent disabling based on DCs 5010-5260, and 5257.
Essentially, separate ratings are correctly in effect for the
veteran's right knee arthritis and for instability associated
therein.

The medical evidence of record confirms X-ray evidence of right
knee arthritis. However, repeated VA medical examinations do not
show that the veteran's right knee motion has been limited to the
extent necessary to meet the criteria for a rating in excess of 10
percent. For example, on VA medical examination in January 2000,
right knee motion was from 0 to 110 degrees.

On December 2001 VA orthopedic examination, the right knee range of
motion was from 0 to 100 degrees. These findings do not warrant a
rating in excess of 10 percent under the criteria based on
limitation of extension or flexion. 38 C F.R. 4.71, Plate II, DCs
5260, 5261.

In this regard, the Board has also considered 38 C.F.R. 4.40, 4.45,
and 4.59 addressing the impact of functional loss, weakened
movement, excess fatigability, incoordination, and pain. DeLuca, 8
Vet. App. at 206-07.

It is noted that the veteran contends that he experiences severe
knee pain. and lack of endurance, and constant flare-ups. The
objective evidence of record does note pain on right knee motion,
with grunting and grimacing from the veteran. In reviewing all of
the evidence together, however, the Board finds that the criteria
for a rating in excess of 10 percent for a right knee disability
have not been met.

27 -

Given the right knee symptomatology delineated in the objective
medical evidence of record, the Board finds that an additional
"symbolic" range of motion loss for pain, excess fatigability, and
decreased functional ability is not warranted. The veteran's 10
percent rating is already based on his complaints of pain and
limitation of motion. There is no credible evidence that additional
factors such as flare-ups restricts motion to such an extent that
the criteria for a rating higher than 10 percent would be
justified.

Regarding the separate rating for instability of the knee, DC 5257
allows for a higher, in this case, 20 percent rating when there is
moderate impairment due to recurrent subluxation or lateral
instability, and a maximum 30 percent rating is warranted for
severe impairment of the knee.

Here, the record contains the veteran complaints of right knee
instability, as indicated by his testimony, and as indicated in his
subjective complaints recorded at treatment, post July 1999
arthroscopy. There is no objective indication of instability of
more than a slight nature. At the VA examination in January 20(10,
the veteran walked with a limp because of the brace on his right
knee. He reported instability and giving way. Thus, a rating in
excess of 10 percent is not warranted under DC 5257.

In addition, there are other diagnostic codes that potentially
relate to impairment of the knee.

When the knee is ankylosed in a favorable angle in full extension,
or in slight flexion between zero and 10 degrees, a 30 percent
evaluation is warranted. 38 C.F.R. 4.71a, DC 5256. When there is
evidence of dislocation of the semilunar cartilage of the knee with
frequent episodes of locking, pain and effusion into the joint, a
20 percent evaluation is warranted. DC 5258.

28 -

In this case, there has been absolutely no objective medical
evidence of a dislocated semilunar cartilage with frequent episodes
of locking or ankylosis of the right knee. Thus, an evaluation in
excess of 10 percent is not warranted under DCs 5256, 5258.

Although the veteran wears a brace, the service-connected right
knee disability is not characterized by malunion of the tibia or
fibula with moderate knee or ankle disability, thereby precluding
assignment of an increased evaluation under DC 5262.

The Board again notes that the veteran is not competent to make
medical conclusions, and that the Board must rely on the competent
medical evidence in rendering a decision. See Espiritu, supra;
Colvin, supra; and Cohen, supra.

No question has been presented as to which of two evaluations would
more properly classify the severity of the knee disabilities at
issue. Although the veteran is entitled to the benefit of the doubt
where the evidence is in approximate balance, the benefit-of-the-
doubt doctrine is inapplicable where, as here, the preponderance of
the evidence is against the claim for an increased evaluation.
Gilbert, supra.

Extraschedular Consideration

The RO has determined that referral for extraschedular
consideration is not warranted. The RO first provided the criteria
to the veteran for extraschedular evaluation in the August 1996 SOC
and considered them most recently when it issued its March 2002
SSOC. The RO did not find the case warranted referral for further
extraschedular consideration.

The CAVC has held that the Board must only address referral under
3.321(b)(1) when exceptional or unusual circumstances are present.
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

29 -

In exceptional cases where evaluations provided by the Rating
Schedule are found to be inadequate, an extra-schedular evaluation
may be assigned that is commensurate with the veteran's average
earning capacity impairment due to the service-connected
disability. 38 C.F.R. 3.321(b)(1) (2001).

The governing norm in these exceptional cases is: A finding that
the case presents such an exceptional or unusual disability picture
with such related factors as marked interference with employment or
frequent periods of hospitalization as to render impractical the
application of the regular schedular standards. 38 C.F.R.
3.321(b)(1).

The Board is of the opinion that the veteran has not submitted
evidence indicating that his right knee disabilities and varicose
veins affect employability in ways not contemplated by the Rating
Schedule, whose percentage ratings represent the average impairment
in earning capacity. 38 C.F.R. 4.1.

The veteran has not alleged and the competent evidence does not
show that his disabilities have markedly interfered with employment
or has required frequent periods of hospitalization. For instance,
he was employed at the time of the last VA examination, and the
treatment records document nearly all treatment as outpatient.

The veteran has asserted that he experiences difficulty performing
his job as a loan officer due to a constant need to alternate
between sitting and standing, but such functional limitations are
the very sort contemplated by the Rating Schedule.

The mere assertion that a disability interferes with employment or
renders a veteran unemployable does not automatically raise or
implicate the assertion that the regular schedular standards are
not adequate and therefore require consideration of section
3.321(b)(1). See VAOPGCPREC 6-96.

30 -

Referral in this instance is therefore not warranted because the
evidence does not indicate that the service-connected right knee or
varicose veins disabilities have rendered the veteran's disability
picture unusual or exceptional, markedly interfered with
employment, or required frequent inpatient care as to render
impractical the application of regular schedular standards.

ORDER

Entitlement to an initial evaluation of 50 percent for bilateral
varicose veins is granted, subject to the governing criteria
applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for traumatic
arthritis of the right knee, status post arthroscopy, with
instability, is denied.

Entitlement to an evaluation in excess of 10 percent for traumatic
arthritis of the right knee, status post arthroscopy, with limited
motion, is denied.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

- 31 -

o These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after.November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

o In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

32 - 



